Exhibit 10.32

Execution Copy

TERMS OF AGREEMENT

The purposes of this Terms of Agreement, effective as of December 22, 2011
(“Effective Date”) are to (i) set forth the general agreements with respect to a
collaboration and associated transactions by and among Coronado Biosciences,
Inc., having a principal place of business at 15 New England Executive Park,
Burlington, MA 01803, USA (“Coronado”), OvaMed GmbH, having a principal place of
business at Kiebitzhörn 31, 22885 Barsbuttel, Germany (“OvaMed”), and Dr. Falk
Pharma GmbH, having a principal place of business at Leinenweberstrasse 5,
Postfach 6529, 79108, Freiburg, Germany (“Falk”); and (ii) provide the framework
for a collaboration agreement to be entered into by and among Coronado, OvaMed
and Falk incorporating the agreements set forth in this Terms of Agreement and
such other customary terms and conditions consistent with comparable agreements
in the industry (the “Collaboration Agreement”). Each of Coronado, OvaMed and
Falk may be referred to individually as a “Party” and collectively as the
“Parties.” All capitalized terms not otherwise defined herein have the meanings
set forth in Appendix A to this Terms of Agreement.

 

1. Pre-Clinical Know-How and Patent Rights License; Data Delivery

 

  a. Falk will grant Coronado an exclusive license to use the Pre-Clinical
Know-How and under the Patent Rights to develop, use, have made by OvaMed, and
commercialize and sell Product in the Coronado Territory and, subject to
Paragraph 1b below, will disclose to Coronado all Pre-Clinical Know-How as soon
as such Pre-Clinical Know-How becomes available.

 

  b. Within ten (10) Business Days after execution of the Collaboration
Agreement, Falk will deliver the Pre-Clinical Know-How set forth on Appendix D
to Coronado. Falk shall permit Coronado to access and consents to Coronado’s
reference and use of the Pre-Clinical Know-How in connection with any Regulatory
Filing in the Coronado Territory.

 

2. Consideration for Patent Rights and Pre-Clinical Know-How License:

 

  a. Coronado will pay Falk a license fee aggregating five million euros (€5
million), payable as follows:

 

  1. One million euros (€1 million) payable five (5) Business Days after
Coronado’s receipt of the Pre-Clinical Know-How in accordance with Paragraph 1b
above;

 

  2. One million five hundred thousand euros (€1,500,000) payable five
(5) Business Days after Coronado’s receipt of the recommendation of the
independent data monitoring committee from the current FALK Phase 2 clinical
trial evaluating Product in Crohn’s disease (the “Falk Phase 2 Trial”) based on
the interim Clinical Data (blinded for Falk) independent from the results of the
Falk Phase 2 Trial; and

 

  3. Two million five hundred thousand euros (€2,500,000) payable five
(5) Business Days after Coronado’s receipt of the final written Clinical Study
Report of the Falk Phase 2 Trial, independent from the results of the Falk Phase
2 Trial.

 

1



--------------------------------------------------------------------------------

  b. Coronado will pay Falk royalties equal to one percent (1%) of Net Sales of
Product in the Coronado Territory.

 

  c. Nothing herein shall be construed as any guarantee or assumption of
liability by OvaMed for any royalties, payments or other amounts payable by
Coronado to Falk as contemplated by this Terms of Agreement or the Collaboration
Agreement.

 

3. Cross-Licenses and Data Sharing: Each of Falk and Coronado as sublicensees of
OvaMed are obliged to use commercially reasonable efforts under the terms of the
OvaMed/Falk License and the OvaMed/Coronado License, respectively, and
(i) intend to develop and commercialize Product for Crohn’s disease in the Falk
Territory and the Coronado Territory, respectively; (ii) currently anticipate
that Initial Regulatory Approval in each of Europe and the United States will
require clinical testing of Product; and (iii) desire to collaborate and
cooperate with each other in good faith in connection with such development, and
to coordinate with OvaMed issues relating to Product manufacturing. To
facilitate such collaboration and cooperation, the Parties agree as follows:

 

  a. Falk (i) will grant Coronado an exclusive license to and under Clinical
Data owned or controlled by Falk to develop, have made by OvaMed, use, import,
sell and commercialize Product for Crohn’s disease in the Coronado Territory;
and (ii) consents to Coronado’s right of reference and use of Clinical Data
owned or controlled by Falk in connection with Coronado’s Regulatory Filings in
the Coronado Territory.

 

  b. Coronado (i) will grant Falk and OvaMed an exclusive license to and under
Clinical Data owned or controlled by Coronado to develop, have made by OvaMed,
use, import, sell and commercialize Product for Crohn’s disease in the Falk
Territory; and (ii) consents to Falk’s right of reference and use of Clinical
Data owned or controlled by Coronado in connection with Falk’s Regulatory
Filings in the Falk Territory.

 

  c. Falk and Coronado will disclose to each other all Clinical Data, including
interim Clinical Data, as soon as such Clinical Data becomes available.

 

  d. The Parties will exchange all relevant information that relates to the
safety of Product, including all adverse drug experience reports, and agree on
operating procedures for the exchange of safety information sufficient to enable
each Party to comply with its reporting obligations to regulatory authorities in
its respective territories, including a separate pharmacovigilance agreement
among the Parties.

 

  e. Each Party shall submit to each other Party all CMC information related to
the Product as soon as such CMC data becomes available. Each of Falk and
Coronado shall have the right to access, and each Party consents to Falk’s and
Coronado’s reference and use of such CMC data, in connection with any Regulatory
Filing in the Falk Territory or the Coronado Territory, as applicable.

 

  f. The rights and obligations of OvaMed with respect to Pre-Clinical Know-How,
Clinical Data, and Patent Rights shall be subject to the OvaMed/Falk License and
the OvaMed/Coronado License. OvaMed consents and agrees to all rights and
licenses granted to Falk and to Coronado as contemplated by this Terms of
Agreement.

 

  g. Except as otherwise specifically agreed, each of Falk and Coronado will
retain their respective rights and responsibilities relating to the development
and marketing of Product in the Falk Territory and the Coronado Territory,
respectively.

 

2



--------------------------------------------------------------------------------

4. Steering Committee. The Parties will establish a Steering Committee comprised
of three representatives of each Party, to function as a forum for the Parties
to inform and consult with one another concerning development of Product for
Crohn’s disease. The responsibilities of the Steering Committee will include the
following:

 

  a. Oversee development, including review of draft study protocols for clinical
trials, with the goal of coordinating global development of Product for Crohn’s
disease such that Falk and Coronado are each responsible for clinical testing of
Product on approximately 50% of the aggregate number of patients required for
Initial Regulatory Approval in the United States and Europe;

 

  b. Facilitate the exchange of Pre-Clinical Know-How, Clinical Data and other
information;

 

  c. Review regulatory communications and strategies;

 

  d. Discuss manufacturing and supply issues, including scale-up of
manufacturing process and Product formulation and improvements;

 

  e. Evaluate commercialization strategies and post-marketing studies;

 

  f. Serve as the initial forum for resolving disputes, it being agreed however,
that each of Falk and Coronado, in light of their rights and obligations related
to the development of the Product in their respective territories, will retain
final decision-making authority according to the OvaMed/Falk License and the
OvaMed/Coronado License with respect to development of Product in the Falk
Territory and the Coronado Territory, respectively.

 

5. Release and Discharge. Each Party shall release and forever discharge all of
the other Parties (and each of such other Parties’ respective successors,
assigns, affiliates, officers, employees, directors and agents) from any and all
claims, causes of action, actions, duties, damages, liabilities, losses, and
obligations of any kind and manner whatsoever, in law or equity, whether or not
asserted or not asserted and whether known or unknown, accrued or arisen to date
and arising out of or related to the disclosure and/or use, as contemplated by
this Terms of Agreement, or any refusal to such disclosure or refusal of such
use, of the Pre-Clinical Know-how and/or the Clinical Data to, by, on behalf of
or in support of Coronado and/or any Regulatory Filing related to any Product
planned by Coronado.

 

6. Binding Effect, Governing Law and Signatures

 

  a. The Parties intend and agree to commence good faith negotiations to enter
into the Collaboration Agreement as soon as practicable after the Effective Date
and to execute the Collaboration Agreement on or before January 31, 2012.
Notwithstanding the foregoing, the Parties intend and agree to memorialize in
this Terms of Agreement the general agreements of the Parties with respect to
the subject matter contained herein in view of the time required to finalize the
Collaboration Agreement and desire to expedite development of Product.
Accordingly, by execution hereof, each Party hereto acknowledges and agrees that
this Terms of Agreement and the rights and obligations hereunder constitute
valid and legally binding agreements of such Party in accordance with the terms
hereof.

 

  b. This Terms of Agreement shall be governed by the laws of the Republic of
Germany, without regard to principles of conflicts of law.

 

3



--------------------------------------------------------------------------------

  c. This Terms of Agreement may be executed in counterparts, each of which
shall be deemed an original, but each of which together shall constitute one and
the same instrument. Signatures to this Terms of Agreement transmitted by fax,
by email in “portable document format” (“.pdf”) or by any other electronic means
intended to preserve the original graphic and pictorial appearance of this Terms
of Agreement shall have the same effect as physical delivery of the paper
document bearing an original signature.

 

Coronado Biosciences, Inc. By:  

/s/ Bobby W. Sandage, Jr.

Name:   Bobby W. Sandage, Jr., Ph.D Title:   President and CEO OvaMed GmbH By:  

/s/ Alexander Beese

Name:   Alexander Beese Title:   Managing Director By:  

/s/ Detlev Goj

Name:   Detlev Goj Title:   Director Dr. Falk Pharma GmbH By:  

/s/ Roland Greinwald

Name:   Roland Greinwald Title:   Head R & D By:  

/s/ Rolf-Dieter Stocklin

Name:   Rolf-Dieter Stocklin Title:   Head Admin/CFO

 

4



--------------------------------------------------------------------------------

Appendix A

to Terms of Agreement

Definitions

Clinical Data: all information, data, and results owned or controlled by the
applicable Party and developed or obtained in connection with a clinical trial
involving the administration of Product for Crohn’s disease, including case
report forms, electronic databases, and clinical study reports or summaries.

CMC: chemistry, manufacturing and controls.

Coronado Territory: the countries and jurisdictions listed in Appendix B.

Falk Territory: Germany and the countries listed in Appendix C.

Initial Regulatory Approval: the first authorization or approval of a Marketing
Authorization Application or New Drug Application, as applicable, for Product
for Crohn’s disease by the European Commission and the U.S. Food and Drug
Administration (“FDA”), respectively.

Net Sales: Net Sales as defined in Section 1.6 of the OvaMed/Coronado License.

OvaMed/Coronado License: the Exclusive Sublicense Agreement dated December 12,
2005 by and between OvaMed and Coronado (as successor to Collingwood
Pharmaceuticals, Inc.), as amended to date and from time to time during the term
of the Collaboration Agreement.

OvaMed/Falk License: the Exclusive Sublicense Agreement dated January 9, 2004 by
and between OvaMed and Falk, as amended to date and from time to time during the
term of the Collaboration Agreement.

Patent Rights: Falk’s rights in the following: (a) U.S. Patent Application Nos.
12/594,074 and 12/993,517 related to the Product; (b) patents issuing thereon or
reissues thereof; (c) any divisional, continuation in part, continuation and
reexamination applications, and extensions related to any of the foregoing; and
(d) any patents, patent applications, or other rights of Falk issuing from, or
based on or claiming priority to or from any of the foregoing, in each case in
the Coronado Territory.

Pre-Clinical Know How: all research data, pre-clinical data, including
pharmacology and toxicology data, CMC data, stability and analytical testing
data related to the Product and owned or controlled by Falk, including all data
and documentation submitted to regulatory authorities in association with an IND
or comparable application to conduct clinical trials with Product, including the
Investigational Medicinal Product Dossier (IMPD) submitted by Falk to the German
Federal Institute for Drugs and Medical Devices.

Product: any pharmaceutical composition containing Trichuris suis ova (TSO)
incorporated into any formulation or delivery system.

Regulatory Filing: any submission, filing or application with any regulatory
authority (including, in the U.S., the FDA, and in Europe, the European
Medicines Agency (EMA) required to obtain authorization to conduct clinical
trials with Product or authorization and approval to market Product in the
Coronado Territory or the Falk Territory, as applicable.

 

5



--------------------------------------------------------------------------------

Appendix B

to Terms of Agreement

Coronado Territory

North America

South America

Japan

 

6



--------------------------------------------------------------------------------

Appendix C

to Terms of Agreement

Falk Territory

Austria

Belarus

Belgium

Czech Republic

Denmark

Estonia

Finland

France

Greece

Hungary

Iceland

Ireland

Italy

Latvia

Lithuania

Luxembourg

Republic of Macedonia

Netherlands

Norway

Poland

Portugal

Romania

Russia

Slovak Republic

Slovenia

Spain

Sweden

Switzerland

Turkey

Ukraine

United Kingdom

 

7



--------------------------------------------------------------------------------

+ Germany and Falk’s right of first refusal in the Territory II as defined in
Art. 19 of the OvaMed/Falk License, with the exception of the Coronado
Territory.

 

8



--------------------------------------------------------------------------------

Appendix D

to Terms of Agreement

Investigational Medicinal Product Dossier (IMPD) submitted by Falk to the German
Federal Institute for Drugs and Medical Devices

Reports mentioned in the IMPD

Updates of such reports

 

9